DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. Applicant is reminded of the proper content of an abstract of the disclosure.
3. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
4. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
8. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
9. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
10. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

12. Regarding Claims 1 and 14, the phrasing “controlling the laser by means of a control device” meets all three prongs of the above three-pronged test. The Examiner will be interpreting the control device to be any form of programming/computer device that controls the output of the laser, as stated in the Applicant’s Specification (Paras. 0027 and 0028). 

Claim Rejections - 35 USC § 112
13. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. Claims 8, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 8, 10, and 21 recite the broad recitations 300-1400 nm, 1 fs to 1 ns, and greater than 10 KHz, and the claims also recite 900-1200 nm, 10 fs to 10 ps, and 100 KHz and 100 MHz, respectively, which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

16. Regarding Claims 8, 10, and 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
17. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19. Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by U.S. Patent Application 20150374549 awarded to Scott et al, hereinafter Scott. 
20. Regarding Claim 1, Scott teaches a method for controlling an eye surgical laser for the separation of a volume body with predefined interfaces from a human or animal cornea (Para. 0002), comprising: controlling the laser by means of a control device  such that it emits pulsed laser pulses in a predefined pattern into the cornea (Para. 0016), wherein the interfaces of the volume body to be separated are defined by the predefined pattern wherein the interfaces are generated by means of photodisruption (Para. 0002), and wherein the interfaces of the volume body are determined such that a pathological and/or unnaturally altered area within the stroma of the cornea is enclosed (Para. 0016), wherein said laser is controlled such that at least one incision or at least one aperture is generated in the cornea at a predefined angle and with a predefined geometry (Para. 0016, defining the geometry as a circle), wherein said incision or said aperture intersects an interface of the volume body and is formed up to a surface of the cornea, such that the volume body is removable from the cornea via said incision or said aperture, and wherein the surface of the cornea is a surface of the eye artificially generated by means of ablation or displacement of an uppermost corneal layer and/or by means of production of a corneal flap (Para. 0016).

21. Regarding Claim 2, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the volume body is lenticularly formed (Para. 0016 states the flap is removed from the cornea).

22. Regarding Claim 3, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein said laser is controlled such that the predefined pattern is at least partially circularly and/or spirally ablated (Para. 0016, defining the geometry as a circle).

23. Regarding Claim 4, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (alignment guidance subsystem 48, Para. 0060).

24. Regarding Claim 5, Scott teaches the method of Claim 4, as set forth in the rejection to Claim 4 above, wherein the control datasets are generated at least by providing topographic and/or pachymetric and/or morphologic data of the untreated cornea and providing topographic and/or pachymetric and/or morphologic data of the pathologically altered area to be removed within the cornea (Para. 0060).

25. Regarding Claim 6, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1, wherein said volume body to be separated is furthermore formed such that a correction of a visual disorder of the eye is additionally effected by the removal of the volume body (Para. 0016 discusses removal of the flap, Para. 0036 discusses this removal correcting various eye problems).

26. Regarding Claim 7, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein said pathologically altered area within the cornea is an opacity and/or a scar (Para. 0036 discusses this removal of corneal scarring).
	27. Regarding Claim 8, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, preferably between 900 and 1200 nm (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns, preferably between 10 fs and 10 ps (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz, preferably between 100 KHz and 100 MHz (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  

28. Regarding Claim 9, Scott teaches a treatment device with at least one eye surgical laser for the separation of a corneal volume with predefined interfaces from a human or animal eye by means of photodisruption and at least one control device for the laser or lasers (Para. 0066), which is formed to execute the steps of the method according to Claim 1 (see rejection to Claim 1 above).

29. Regarding Claim 10, Scott teaches the treatment device according to Claim 9, as set forth in the rejection to Claim 9 above, wherein said laser is suitable to emit laser pulses in a wavelength range between 300 nm and 1400 nm, preferably between 900 nm and 1200 nm (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns, preferably between 10 fs and 10 ps (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz, preferably between 100 KHz and 100 MHz (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  

30. Regarding Claim 11, Scott teaches the treatment device according to Claim 9, as set forth in the rejection to Claim 9 above, wherein said control device comprises at least one storage device for at least temporary storage of at least one control dataset, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea; and comprises at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing  of a laser beam of the laser (control electronics 54, Para. 0063).

31. Regarding Claim 12, Scott teaches a computer program including commands, which cause a treatment device with at least one eye surgical laser for the separation of a corneal volume with predefined interfaces from a human or animal eye by means of photodisruption and at least one control device for the laser or lasers (GUI 56) to execute the method steps according to Claim 1 (see rejection to Claim 1 above).

32. Regarding Claim 13, Scott teaches a computer-readable medium, on which the computer program according to Claim 12 is stored (Para. 0150).

33. Regarding Claim 14, Scott teaches a method for separating a volume body with predefined interfaces from a human or animal cornea (Para. 0002), comprising: controlling the laser by means of a control device  such that it emits pulsed laser pulses in a predefined pattern into the cornea (Para. 0016), wherein the interfaces of the volume body to be separated are defined by the predefined pattern wherein the interfaces are generated by means of photodisruption (Para. 0002), and wherein the interfaces of the volume body are determined such that a pathological and/or unnaturally altered area within the stroma of the cornea is enclosed (Para. 0016), wherein said laser is controlled such that at least one incision or at least one aperture is generated in the cornea at a predefined angle and with a predefined geometry (Para. 0016, defining the geometry as a circle), wherein said incision or said aperture intersects an interface of the volume body and is formed up to a surface of the cornea, such that the volume body is removable from the cornea via said incision or said aperture, and wherein the surface of the cornea is a surface of the eye artificially generated by means of ablation or displacement of an uppermost corneal layer and/or by means of production of a corneal flap (Para. 0016).

34. Regarding Claim 15, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said volume body is lenticularly formed (Para. 0016 states the flap is removed from the cornea).
	35. Regarding Claim 16, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said laser is controlled such that the predefined pattern is at least partially circularly and/or spirally ablated (Para. 0016, defining the geometry as a circle).

36. Regarding Claim 17, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (alignment guidance subsystem 48, Para. 0060).

37. Regarding Claim 18, Scott teaches the method of Claim 17, as set forth in the rejection to Claim 17 above, wherein said control datasets are generated at least by providing topographic and/or pachymetric and/or morphologic data of the untreated cornea and providing topographic and/or pachymetric and/or morphologic data of the pathologically altered area to be removed within the cornea (Para. 0060).

38. Regarding Claim 19, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said volume body to be separated is furthermore formed such that a correction of a visual disorder of the eye is additionally effected by removal of the volume body (Para. 0016 discusses removal of the flap, Para. 0036 discusses this removal correcting various eye problems).

39. Regarding Claim 20, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said pathologically altered area within the cornea is an opacity and/or a scar (Para. 0036 discusses this removal of corneal scarring).

40. Regarding Claim 21, Scott teaches the method of Claim 14, as set forth in the rejection to claim 14 above, wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, preferably between 900 nm and 1200 nm (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns, preferably between 10 fs and 10 ps (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz, preferably between 100 KHz and 100 MHz (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  

Double Patenting
41. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
42. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
43. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
44. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 1 contains all limitations of the copending application’s Claim 1 (all citations from the Applicant’s Claims): Copending Claim 1: A method for controlling an eye surgical laser for the separation of a volume body with predefined interfaces from a human or animal cornea (Claim 1, Lines 1-2), comprising; controlling the laser by means of a control device such that it emits pulsed laser pulses in a predefined pattern into the cornea (Claim 1, Lines 3-4), wherein the interfaces of the volume body to be separated are defined by the predefined pattern wherein the interfaces are generated by means of photodisruption (Claim 1, Lines 4-5) and wherein the surface of the cornea is a surface of the eye artificially generated by mean of ablation or displacement of an uppermost corneal layer and/or by means of production of a corneal flap (Claim 1, Lines 8-12).
45. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

46. Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 3 contains all limitations of the copending application’s Claim 7 (all citations from the Applicant’s Claims): Copending Claim 7: The method according to Claim 1 (see provisional rejection above), wherein said laser is controlled such that the predefined pattern is at least partially circularly and/or spirally ablated (Claim 3). 
47. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

48. Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 4 contains all limitations of the copending application’s Claim 8 (all citations from the Applicant’s Claims): Copending Claim 8: The method according to Claim 1 (see provisional rejection above), wherein the predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (Claim 4). 
49. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

50. Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 8 contains all limitations of the copending application’s Claim 11 (all citations from the Applicant’s Claims): Copending Claim 11: The method according to Claim 1 (see provisional rejection above), wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, preferably between 900 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, preferably between 10 fs and 10 ps, and a repetition frequency of greater than 10 KHz, preferably between 100 KHz and 100 MHz (Claim 8).  
51. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

52. Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 9 contains all limitations of the copending application’s Claim 12 (all citations from the Applicant’s Claims): Copending Claim 12: A treatment device with at least one eye surgical laser for the separation of a predefined corneal volume with predefined interfaces from a human or animal eye by means of photodisruption and at least one control device for the laser or the lasers (Claim 9, Lines 1-3), which is formed to execute the steps of the method according to Claim 1 (see provisional rejection to Claim 1 above). 
53. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

54. Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 10 contains all limitations of the copending application’s Claim 13 (all citations from the Applicant’s Claims): Copending Claim 13: The treatment device according to Claim 12 (see provisional rejection above), wherein said laser is suitable to emit laser pulses in a wavelength range between 300 nm and 1400 nm, preferably between 900 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, preferably between 10 fs and 10 ps, and a repetition frequency of greater than 10 KHz, preferably between 100 KHz and 100 MHz (Claim 10).
55. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

56. Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 11 contains all limitations of the copending application’s Claim 14 (all citations from the Applicant’s Claims): Copending Claim 14: The treatment device according to Claim 12 (see provisional rejection above), wherein said control device comprises at least one storage device for the at least temporary storage of at least one control dataset, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea; and comprises at least on beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser (Claim 11).
57. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

58. Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 12 contains all limitations of the copending application’s Claim 15 (all citations from the Applicant’s Claims): Copending Claim 15: A computer program including commands, which cause a treatment device with at least one eye surgical laser for the separation of a predefined corneal volume with predefined interfaces from a human or animal eye by means of photodisruption and at least one control device for the laser or lasers (Claim 12) to execute the method steps according to Claim 1 (see provisional rejection to Claim 1 above).
59. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

60. Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 13 contains all limitations of the copending application’s Claim 15 (all citations from the Applicant’s Claims): Copending Claim 15: A computer-readable medium, on which the computer program according to Claim 15 is stored (Claim 13). 
61. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

62. Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of copending Application No. 16/791190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant’s Claim 14 contains all limitations of the copending application’s Claim 17 (all citations from the Applicant’s Claims): Copending Claim 17: A method for controlling an eye surgical laser for the separation of a volume body with predefined interfaces from a human or animal cornea (Claim 14, Lines 1-2), comprising; controlling the laser by means of a control device such that it emits pulsed laser pulses in a predefined pattern into the cornea (Claim 14, Lines 3-4), wherein the interfaces of the volume body to be separated are defined by the predefined pattern wherein the interfaces are generated by means of photodisruption (Claim 14, Lines 4-5) and wherein the surface of the cornea is a surface of the eye artificially generated by mean of ablation or displacement of an uppermost corneal layer and/or by means of production of a corneal flap (Claim 14, Lines 8-12).
63. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Conclusion
	64. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	65. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	66. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	67. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792